Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 1/25/2021 has been entered. Claims 1-15 remain pending in the present application.
The amendment has overcome the previous 112(b) rejection. However, it does not overcome the previous 103 rejection. See the examiner’s response to the arguments and the office action below for the details.

Response to Arguments
Applicant argued that the cited references “fail to suggest that a user's hand performs a gesture upon the projected stereoscopic image so as to obtain an interactive instruction that specifies a state of a new stereoscopic image,” and Im instead discloses “remotely controls the image displayed in the display device” (Remarks, pp. 8-11). Although the argument was based on the present amendment, it was found that Im also discloses this feature. Refer to Fig. 19(b) and par. 133 of Im, in response to a user’s hand coming into contact with the virtual object O1 (which is displayed as a rubber bar), the controller 180 creates a visual effect of bending the virtual object O1 in its portion where the contact with the user’s hand has occurred.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 8, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (Pub. No. US 2012/0242793), in view of Ofek et al. (Pub. No. US 2017/0192493).

Regarding claim 1, Im discloses an interactive sensing method for an interactive stereoscopic display, comprising: 
displaying, by a stereoscopic image display which has a flat display panel, a stereoscopic image that is projected to a space at a distance from the flat display panel through a lens array according to a stereoscopic image data (Pars. 71: “With reference to FIG. 3, in order to display a stereoscopic image, a display module 151 includes a lenticular lens array 81a... Accordingly, an image which passes through the lenticular lens array 81a is separated by the left eye 82a and the right eye 82b and thusly observed, and the user's brain combines (or synthesizes) the image viewed by the left eye 82a and the image viewed by the right eye 82b, thus allowing the user to observe a stereoscopic image”, and 112: “As shown in FIG. 13, the virtual space VS may refer to a space that gives the user U an impression that individual objects O1 to O3 of the stereoscopic image displayed by the display device 100 are located in a 3D space. That is, the virtual space VS may be a space where an image, being displayed substantially on the display 151, looks as if protruding toward the user U with positive (+) depth or receding against the user U with negative (-) depth. Each of the objects O1 to O3 may look as if floating in the virtual space VS or being extended in a vertical or horizontal direction of the virtual space VS”); 
using a gesture sensor for sensing a gesture (Par. 79: “The user's gesture may be captured by the camera 121 provided in the display device 100. For example, assuming that the display device 100 is a fixed TV, the camera 121 may capture a motion made by a user in front of the TV. Also, assuming that the display device 100 is a mobile terminal, the camera 121 may capture a hand motion of the user in front or at the back of the mobile terminal”. See also par. 81), wherein the gesture is performed by a user’s hand performing an interaction upon the projected stereoscopic image (See Fig. 19(b) and par. 133) so as to form stereo coordinate variations (Par. 156: “The pointer P having the size of the first point P1 at the reference location may become bigger to have a size of a second pointer P2 as the hand H moves in a twelfth direction A12. That is, the pointer P increases in size as it approaches the user. Furthermore, the pointer P having the size of the first pointer P1 at the reference location may become smaller to have a size of a third pointer P3 as the hand H moves in a thirteenth direction A13. That is, the pointer P may decrease in size as it moves farther away from the user”. In particular, as the hand H moves closer or farther from the user’s body, its 3D coordinates change); 
determining an interactive instruction according to the stereo coordinate variations (Referring to Fig. 30, moving the hand H towards to the user’s body is interpreted as a “zoomed-in” instruction because pointer P becomes larger. By contrast, moving the hand H away from the user’s body is interpreted as a “zoomed-out” instruction because pointer P becomes smaller. Figs. 19(a)-19(b) also suggest that a “bending” instruction is determined according to variations in the stereo coordinates of the user’s hand); 
according to the interactive instruction,  (See Fig. 30 and associated description. New stereoscopic image data are data for displaying the pointers P2 and P3 in accordance with movement of the user’s hand. Fig. 19(b) also suggests that according to the “bending” instruction, a new stereoscopic image of the rubber bar is displayed, wherein the new stereoscopic image shows the rubber bar has been bent).
Im, however, does not disclose the above strike-through limitation.
In the same field of endeavor, Ofek teaches comparing a current shape, orientation or position of a user’s hand with a plurality of shapes, orientations or positions stored in a memory to find a match that leads to a determination of a gesture (Par. 87). Thus, a shape, orientation or position stored in the memory could be interpreted as a previous state of image coordinate data, while the current shape, orientation or position corresponds to the claimed “image coordinate data”.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ofek into Im by comparing a current position of the user’s hand with a set of hand positions stored in a memory of the display device to find a match that would determine a desired gesture for producing a new stereoscopic image. The motivation would have been to provide fast lookup of various gestures.

Regarding claim 3, Im in view of Ofek teaches the method according to claim 1, wherein the stereoscopic image data is used to describe color information (A person skilled in the art would infer that the stereoscopic display device of Im can display color images) and three-dimensional space information that are used to display the stereoscopic image by the stereoscopic image display (Fig. 13 of Im suggests this limitation).

Regarding claim 4, Im in view of Ofek teaches the method according to claim 3, wherein the stereoscopic image data is provided by a stereoscopic image server for the stereoscopic image display to display the stereoscopic image; when the interactive instruction is determined according to the stereo coordinate variations, the interactive instruction is transmitted to the stereoscopic image server, and the stereoscopic image server provides the new stereoscopic image data according to the interactive instruction (Ofek, par. 89: “if the distance of at least the portion of the object above the surface is not substantially zero (e.g., such as being above a threshold value), then the process 1200 proceeds to block 1214 where the processor may compare the orientation of the object with a database of orientations and corresponding gestures to determine type of gesture performed by the object”. In particular, Ofek teaches using a database to store a set of predefined gestures so that image content corresponding to a user’s gesture can be retrieved quickly based on gesture lookup. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the database could be configured as a server so that the set of predefined gestures does not take up memory space in the display device).

Regarding claim 5, Im in view of Ofek teaches the method according to claim 4, wherein, in the stereoscopic image server, when the interactive instruction is received, an image coordinate data of the new stereoscopic image is calculated according to the interactive instruction, and the new stereoscopic image data is obtained by querying an image database (See the examiner’s rationale used in the rejection of claim 4 above).

Regarding claim 7, Im in view of Ofek teaches the method according to claim 1, wherein the gesture sensor determines the gesture by means of image detection, light interception, or acoustic wave reflection (In Im, a camera is used for gesture detection. Refer to camera 121 in Fig. 1 and its associated description).

Regarding claim 8, Im in view of Ofek teaches the method according to claim 7, wherein the gesture indicates variations of three-dimensional coordinates with respect to positions of fingers, palm and knuckles (Ofek, par. 49: “camera 206 may be used to determine distance from the camera to a number of points on hand 204. For example, some of such points are illustrated randomly on hands 202 and 204. Camera 206 may be used to determine distances from the camera to each of points 202a, 202b, 202c, 202d, and 202e. Accordingly, such distances may be used by processor 208 to determine, by some processes described below, a location and/or orientation of hand 202. Similarly, camera 206 may be used to determine distances from the camera to each of points 204a, 204b, 204c, and 204d. Accordingly, such distances may be used by processor 208 to determine, by some processes described below, a location and/or orientation of hand 204”. In particular, a person skilled in the art would infer that tracked points 202 and 204 could be assigned to fingers, palm and knuckles of the user’s hand), and the interactive instruction indicates one or any combination of moving, rotating and zooming actions (Figs. 27-30 of Im illustrate instructions for moving a pointer P).

Claims 10 and 12-14 recite similar limitations as respective claims 1, 4+5, 7 and 8, but are directed to an interactive stereoscopic display. Since Im also discloses such an interactive stereoscopic display (see claims 1-18, for example), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 2, 6, 9, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Ofek as applied to respective claims 1, 5, 8, 10 and 14 above, and further in view of Swissa et al. (Pub. No. US 2019/0004609).

Regarding claim 2, Im in view of Ofek teaches the method according to claim 1, .
In the same field of gesture, Swissa teaches a method for mapping coordinate data of a tracked hand in a camera-based coordinate system to a display-based coordinate system (Par. 11: “Embodiments are directed to a system and method of mapping a three-dimensional (3D) point of a tracked hand (or other gesture object), acquired by a tracking system to a two-dimensional (2D) point on the screen or monitor. According to embodiments, the user need not perform any calibration process and their hand movement will be responsive and behave with a similar amplitude of movement regardless of the distance from the camera”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the teaching of Swissa into Im by mapping coordinate data in the camera-based coordinate system according to the interactive instruction to a display-based coordinate system. The motivation would have been to allow the user to move their hand with a similar amplitude of movement regardless of the distance from the camera.

Regarding claim 6, Im in view of Ofek teaches the method according to claim 5, .
In the same field of gesture, Swissa teaches a method for mapping coordinate data of a tracked hand in a camera-based coordinate system to a display-based coordinate system (Par. 11: “Embodiments are directed to a system and method of mapping a three-dimensional (3D) point of a tracked hand (or other gesture object), acquired by a tracking system to a two-dimensional (2D) point on the screen or monitor. According to embodiments, the user need not perform any calibration process and their hand movement will be responsive and behave with a similar amplitude of movement regardless of the distance from the camera”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the teaching of Swissa into Im by mapping coordinate data in the camera-based coordinate system according to the interactive instruction to a display-based coordinate system for the stereoscopic image display. The motivation would have been to allow the user to move their hand with a similar amplitude of movement regardless of the distance from the camera.

Regarding claim 9, Im in view of Ofek teaches the method according to claim 8, .
In the same field of gesture, Swissa teaches a method for mapping coordinate data of a tracked hand in a camera-based coordinate system to a display-based coordinate system (Par. 11: “Embodiments are directed to a system and method of mapping a three-dimensional (3D) point of a tracked hand (or other gesture object), acquired by a tracking system to a two-dimensional (2D) point on the screen or monitor. According to embodiments, the user need not perform any calibration process and their hand movement will be responsive and behave with a similar amplitude of movement regardless of the distance from the camera”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the teaching of Swissa into Im by mapping coordinate data in the camera-based coordinate system according to the interactive instruction to a display-based coordinate system for the stereoscopic image display. The motivation would have been to allow the user to move their hand with a similar amplitude of movement regardless of the distance from the camera.

Claims 11 and 15 recite similar limitations as respective claims 2 and 6, but are directed to an interactive stereoscopic display. Since Im also discloses such an interactive stereoscopic display (see claims 1-18, for example), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613